Name: Commission Regulation (EC) No 2487/98 of 18 November 1998 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 1998/99
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  plant product;  trade policy;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities19. 11. 98 L 309/21 COMMISSION REGULATION (EC) No 2487/98 of 18 November 1998 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 1998/99 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (1), as amended by Regulation (EC) No 3098/94 (2), and in particular Article 5 thereof, Whereas Article 4(1) of Regulation (EEC) No 2825/93 provides that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned; whereas that coefficient expresses the ratio between the total quantities exported and the total quantities marketed of the spirituous beverage concerned on the basis of the trend noted in those quantities during the number of years corres- ponding to the average ageing period of the spirituous beverage in question; whereas, in view of the information provided by Ireland on the period 1 January to 31 December 1997, the average ageing period in 1997 was five years for Irish whiskey; whereas the coefficients for the period 1 July 1998 to 30 June 1999 should be fixed; Whereas Article 10 of Protocol 3 to the Agreement on the European Economic Area (3) precludes the grant of refunds for exports to Liechtenstein, Iceland and Norway; whereas, therefore, pursuant to Article 7(2) of Regulation (EEC) No 2825/93, account should be taken of this in the calculation of the coefficient for 1998/99; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1998 to 30 June 1999, the coeffi- cients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in Ireland for manufac- turing Irish whiskey shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 258, 16. 10. 1993, p. 6. (2) OJ L 328, 20. 12. 1994, p. 12. (3) OJ L 1, 3. 1. 1994, p. 1. EN Official Journal of the European Communities 19. 11. 98L 309/22 Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category B (1) to cereals used for the manufacture of Irish whiskey, category A ANNEX Coefficients applicable in Ireland 1 July 1998 to 30 June 1999 0,108 0,225 (1) Including barley processed into malt.